DETAILED ACTION
Claims 1-14 and 21-26 are presented for examination.  Claims 15-20 are cancelled.

Applicant’s election without traverse of Group I in the reply filed on 01/18/2022 is acknowledged.

Claim Objections
Claims 8-14 are objected to because of the following informalities:
As to each of claims 8-14, “computer readable” should be hyphenated.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets (U.S. Pat. No. 9032134 B2) in view of Kim et al (U.S. Pat. No. 10199106 B2, hereinafter Kim).
Gorobets and Kim were cited in the IDS filed on 12/03/2020.

As per claim 1, Gorobets teaches the limitations substantially as claimed, including a method, the method comprising:
receiving an indication that an allocation unit of a memory sub-system has become unmapped (Col. 9, Claim 8, “determining whether the logical sector…”); and
in response to receiving the indication that the allocation unit of the memory sub-system has become unmapped, programming, by a processing device, the allocation unit with a data pattern (Col. 9, Claim 8, “when the logical sector…”).

Gorobets does not expressly teach receiving data to be written to the unmapped allocation unit and performing a write operation to program the received data at the unmapped allocation unit by using a read voltage that is based on the data pattern.

However, Kim teaches receiving data to be written to the unmapped allocation unit and performing a write operation to program the received data at the unmapped allocation unit by using a read voltage that is based on the data pattern (Cols. 9 and 10, Claims 1 and 2).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Kim with those of Gorobets in order to allow for Gorobets’ 

As per claim 2, Kim teaches performing a pre-read operation of the unmapped allocation unit by applying the read voltage to the unmapped allocation unit to retrieve a stored value, comparing the stored value with a value of the received data, and determining whether to write the value of the received data at the allocation unit based on the comparison of the stored value with the value of the received data (Cols. 9 and 10, Claims 1 and 2).

As per claim 3, Kim teaches that the allocation unit comprises a plurality of memory cells (Abstract), and wherein the programming of the allocation unit with the data pattern corresponds to programming the plurality of memory cells to be at a high voltage state, and wherein the read voltage is lower than a voltage level of the high voltage state (Figure 2 shows the comparison of voltage states to a threshold).

As per claim 4, Kim teaches that the allocation unit comprises a plurality of memory cells (Abstract), and wherein the programming of the allocation unit with the data pattern corresponds to programming the plurality of memory cells to be at a low voltage state, and wherein the read voltage is higher than a voltage level of the low voltage state (Figure 2 shows the comparison of voltage states to a threshold).

As per claim 5, Gorobets teaches that the allocation unit is unmapped based on the allocation unit being removed from a logical address space of a host system (Col. 1, Lines 7 and 8).

As per claim 6, Gorobets teaches that receiving an indication that the allocation unit is to change from being unmapped to being mapped based on the allocation unit being added to the logical address space of the host system, and wherein the data is received to be written to the allocation unit in view of the allocation unit being added to the logical address space (Col. 1, Lines 55-60).

As per claims 8-13, they are medium claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claims 21-26, they are system claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196